Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 2/26/2021.                     

Claim Objections
Claim 1, 13, 18 are objected to because of the following informalities:  Appropriate correction is required.
For claim 1: The claim limitation reading “Network infrastructure supporting…” seems to be referring to a system that supports an application in a wireless device (as stated in the claims).  For clarity purposes in regards to the categories of invention, in view of the 35 USC 101 statute, the limitation should be corrected as follows: “A system comprising a network infrastructure supporting…”.
For claims 1, 13, and 18: The claim limitation reading “the initial request includes device ID information…” contains an acronym that has not been spelled out.  Examiner suggests all acronyms should be spelled out the first time they are used.  The limitation should be corrected as follows: “the initial request includes device identifier (ID) information…”

Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 13, and 18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1, 13, and 18: The claim limitation reading “use the device information to access the provider database”, contains the underlined term, which lacks proper antecedent basis.  The term “device ID information” has been previously positively recited.  However, the underlined term above is not clear as to whether it is referring to the previously recited term or is it referring to another term.  Appropriate correction is required. 
For examination purposes, the underlined term will be interpreted as the same term previously positively recited: “use the device ID information to access the provider database” 

Examiner’s Note
Examiner has carefully considered claim 6 and language used reciting "a wireless device configured to..." may seem to potentially invoke means plus function, 35 USC § 112 (f), sixth paragraph, by using " wireless device" as a generic place holder to define a system by what it does rather than by what it is.  Examiner determines at this point that the claims do not invoke 35 USC § 112 (f), sixth paragraph.  However, if applicant intends to invoke means plus function, Examiner suggests using terms such as “means for”, and other conventions which more clearly invoke 35 USC § 112 (f), sixth paragraph, consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-2, 4-7, 9-14, 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Clare et al. (US 20050096048 A1, hereinafter “Clare”) in view of Engan et al. (US 2016/0105420 A1, hereinafter “Engan”).

Regarding claim 1, Clare teaches:
1. Network infrastructure supporting an application configured to run on a wireless device, the network infrastructure configured to (fig. 1): 
store registration information (par 29-30, device identifiers are stored as part of the registration process) about the wireless device in a provider database (par 30, the device identifiers are stored in HLR, that is, a register, see also Fig. 1); 
then receive from the wireless device an initial request [for the application] to access the network infrastructure (par 37-38; i.e. mobile station requesting service to data application), wherein the initial request includes device ID information identifying the wireless device (par 31, 38; i.e. when the mobile station requests data, an IP address is assigned; Examiner notes that this IP address is the identifying information of the mobile station) but not explicit authentication information about a user of the wireless device (par 31, during the initial request, the mobile station identifiers are evaluated); 
use the device information (par 31, i.e. MIN and ESN) to access the provider database to determine that the wireless device is registered (par 31, i.e. the mobile station identifiers are matched with those that are already stored, as shown in par 30); and 
transmit to the wireless device permission (par 37, i.e. authorization granted or prohibition to access; Examiner notes that such authorization or prohibition infers a transmission of such “information” to the mobile station) [for the application] to access the network infrastructure (par 37-38; the mobile station accesses [or not] the data application in the network).  
Although Clare teaches a mobile station to register and request for access in a network infrastructure, as shown above, Clare does not teach yet Engan suggests:
the application [running on a wireless device] (fig. 2, par 42; i.e. IAM client on user device, which manages access by the user devices).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Clare’s mobile device to embed an application running on the mobile device, as taught by Engan’s invention.  The motivation to do so would have been in order to easily identify user devices in the network, manage access by the user devices, and allow to refresh tokens without the user having to open a session (Engan: pars. 42, 70)

Regarding claim 2, the combination of Clare and Engan teach:
2. The network infrastructure of claim 1, wherein the network infrastructure is configured to transmit to the wireless device a device token associated with the wireless device (Engan: fig. 4, step 402, par 75; i.e. sending access identifiers to user device) [for use by the application to secure access during subsequent server-accessing sessions without the user having to provide explicit authentication information (Examiner notes that this “for use” clause has been interpreted as an intended use or result of the step positively recited, consequently, patentable weight is not given to this intended use clause.  Since Clare and Engan teach the claim limitation as shown above, therefore, the combination of Clare and Engan also enables the intended use recited as a consequence of using device tokens in place of using authenticating information in subsequent sessions.  Additionally, more evidently Engan also teaches such intent for using tokens and device identifiers other than using authenticating information like username and passwords, see par. 27, 48).  

Regarding claim 4, the combination of Clare and Engan teach:
4. The network infrastructure of claim 2, wherein, if the network infrastructure receives the device token from a second application running on the wireless device and supported by the network infrastructure, then the network infrastructure uses the device token to grant permission to the second application without the user having to provide explicit authentication information (Engan; par 27, 48).  

Regarding claim 5, the combination of Clare and Engan teach:
5. The network infrastructure of claim 1, wherein the network infrastructure is configured to store the registration information about the wireless device in the provider database prior to the wireless device being provided to the user (Clare: par 30, mobile stations has a dedicated Electronic Serial Number.  Examiner notes that this ESN is a number that is inscribed on the microchip of the mobile phone by the manufacturer, as it is known in the art.  See http://standards.tiaonline.org/standards/resources/esn/index.cfm).  

Regarding claim 6, Clare teaches:
6. A wireless device configured to run an application that accesses a network infrastructure (fig. 1), the wireless device configured to: 
transmit to the network infrastructure an initial request for the application to access the network infrastructure (Clare: par 37-38; i.e. mobile station requesting service to data application), wherein the initial request includes device information identifying the wireless device (Clare: par 31, 38; i.e. when the mobile station requests data, an IP address is assigned; Examiner notes that this IP address is the identifying information of the mobile station)  but not explicit authentication information about a user of the wireless device (Clare: par 31, during the initial request, the mobile station identifiers are evaluated); and 
receive from the network infrastructure permission (Clare: par 37, i.e. authorization granted or prohibition to access; Examiner notes that such authorization or prohibition infers a transmission of such “information” to the mobile station) for the application to access the network infrastructure (Clare: par 37-38; the mobile station accesses [or not] the data application in the network).  
Although Clare teaches a mobile station to register and request for access in a network infrastructure, as shown above, Clare does not teach yet Engan suggests:
the application [running on a wireless device] (fig. 2, par 42; i.e. IAM client on user device, which manages access by the user devices).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Clare’s mobile device to embed an application running on the mobile device, as taught by Engan’s invention.  The motivation to do so would have been in order to easily identify user devices in the network, manage access by the user devices, and allow to refresh tokens without the user having to open a session (Engan: pars. 42, 70).

Regarding claim 7, the combination of Clare and Engan teach:
7. The wireless device of claim 6, wherein the wireless device is configured to: receive from the network infrastructure a device token associated with the wireless device (Engan: fig. 4, step 402, par 75; i.e. sending access identifiers to user device)  granting the permission for the application to access to the network infrastructure (Clare: par 37, i.e. authorization granted or prohibition to access; Examiner notes that such authorization or prohibition infers a transmission of such “information” to the mobile station); store the device token (Clare: par 50, fig. 2B and 2C, identifiers are stored in database 210); and subsequently transmit the device token to the network infrastructure to secure access to the network infrastructure during subsequent server-accessing sessions without the user having to provide explicit authentication information (Engan; par 27, 48).  

Regarding claim 9, the combination of Clare and Engan teach:
9. The wireless device of claim 7, wherein a second application, running on the wireless device and supported by the network infrastructure, is configured to transmit the device token to the network infrastructure to secure permission for the second application without the user having to provide explicit authentication information (Engan; par 27, 48).  

Regarding claim 10, the combination of Clare and Engan teach:
10. The wireless device of claim 6, wherein the wireless device is configured to store the device token in device application-shared storage (Clare: par 50, fig. 2B and 2C, identifiers are stored in database 210, see also par 49).  

Regarding claim 11, the combination of Clare and Engan teach:
11. The wireless device of claim 10, wherein the device application-shared storage is accessible only to applications supported by the network infrastructure (Clare: Fig. 1 and fig. 2B and 2C).  

Regarding claim 12, the combination of Clare and Engan teach:
12. The wireless device of claim 11, wherein the device token stored in the device application-shared storage by a first application supported by the network infrastructure is accessible and usable for authentication by a second application running on the wireless device and supported by the network infrastructure (Clare: fig. 2B and 2C, par 51).  

Regarding claim 13, the claim limitations are set forth and rejected as it has been discussed in claim 1.

Regarding claim 14, the claim limitations are set forth and rejected as it has been discussed in claim 2.

Regarding claim 16, the claim limitations are set forth and rejected as it has been discussed in claim 4.

Regarding claim 17, the claim limitations are set forth and rejected as it has been discussed in claim 5..

Regarding claim 18, the claim limitations are set forth and rejected as it has been discussed in claim 1.

Claims 3, 8, 15 rejected under 35 U.S.C. 103 as being unpatentable over Clare et al. (US 20050096048 A1, hereinafter “Clare”) in view of Engan et al. (US 2016/0105420 A1, hereinafter “Engan”) in further view of Ely et al. (US 2016/0095017 A1, hereinafter “Ely”).

Regarding claim 3, Clare and Engan do not explicitly teach yet Ely suggests:
3. The network infrastructure of claim 2, wherein: the network infrastructure is configured to receive the initial request from the wireless device via a first communication link (Ely: par 54; i.e. user device initiates a request and sent to server via a one way data communication link, see Figures 3-5 show the first link from the plaintext data (i.e. data from user device) to application server); and the network infrastructure is configured to transmit the device token (i.e. data) to the wireless device via a second, network-server-infrastructure-initiated communication link (Ely: par 60, and par 49), different from the first communication link (Ely: Fig. 3-5), to avoid transmitting the device token to a nefarious party that successfully uses the first communication link with metadata for a wireless device the nefarious party does not own (Ely: par 10; i.e. blocking unauthorized transmissions).  
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented two different communication links, one to send data from the wireless device and the other one to receive data from the network infrastructure, as taught by Ely, to Clare and Engan’s invention.  The motivation to do so would have been in order to prevent attacks of an unauthorized user to access the network, and allow a secure communication protocol that protects the security of data while allowing the appropriate level of access to authorized users (Ely: par 5).  

Regarding claim 8, the claim limitations are set forth and rejected as it has been discussed in claim 3.

Regarding claim 15, the claim limitations are set forth and rejected as it has been discussed in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/September 7, 2022/
/ltd/